Citation Nr: 0902230	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from July 1967 
to July 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Atlanta, Georgia.

In March 2006, the veteran submitted a statement along with 
his VA-9 describing his military experience.  Therein, the 
veteran asserts that he suffers from hearing loss as a result 
of noise exposure to a diesel engine and high-powered air 
compressors.  This claim is REFERRED to the RO for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a request for a Travel Board hearing 
that was received by the RO in March 2006.  The veteran's 
hearing was scheduled for August 2008; however, he requested 
in writing in July 2008 that the hearing be delayed while he 
collected additional evidence.  The veteran's hearing was 
rescheduled for November 2008, but again the veteran 
requested in writing that his hearing be delayed while he 
gathered additional evidence.  

Although the veteran has twice asked for his hearing to be 
delayed, there is no evidence in the record as of the date of 
this REMAND indicating the veteran wishes to cancel or 
withdraw his request for a Travel Board hearing.  
Additionally, as of the date of this REMAND, no hearing has 
been held.  As such, this matter is REMANDED to schedule the 
veteran for a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the 
appellant and his representative, if any, 
and such notification should be documented 
and associated with the claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




